Exhibit 10.29 FORM OF AGREEMENT FOR ISRAEL Novocure Limited 2015 Omnibus Incentive Plan Restricted Share Unit Award Notice [[FIRSTNAME]] [[LASTNAME]] You have been awarded an Other Share-Based Award in the form of restricted share units with respect to ordinary shares of Novocure Limited, a Jersey Isle company (the “Company”), pursuant to the terms and conditions of the Novocure Limited 2015 Omnibus Incentive Plan and the Israeli Sub-Plan attached thereto (the “Plan”) and the Restricted Share Unit Award Agreement attached hereto (together with this Award Notice, the “Agreement”).Capitalized terms not defined herein shall have the meanings specified in the Plan or the Agreement, as applicable. Restricted Share Units: You have been awarded a restricted share unit award with respect to [SHARES GRANTED] Ordinary Shares, subject to adjustment as provided in the Plan (the “Award”). Grant Date: [GRANT DATE] (“Grant Date”) Vesting Schedule: Except as otherwise provided in the Plan,the Agreement or any other agreement between you and the Company, the Award shall vest in [ percent (%) increments] on the [ anniversaries] of the Grant Date, provided you remain continuously employed by the Company through the applicable vesting date.
